 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10   U.S. BANK NATIONAL ASSOCIATION,
                                                      Case No.: 2:16-cv-02837-APG-NJK
11         Plaintiff(s),
                                                                    Order
12   v.
13   6263 ORDAZ TRUST, et al.,
14         Defendant(s).
15        Plaintiff and the HOA have reached a settlement. Docket No. 54. Dismissal papers must
16 be filed by March 31, 2020.
17        IT IS SO ORDERED.
18        Dated: February 12, 2020
19                                                         ______________________________
                                                           Nancy J. Koppe
20                                                         United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                1
